

AMENDED AND RESTATED
RETIREMENT BENEFIT PACKAGE AGREEMENT
 
     This Amended and Restated Retirement Benefit Package Agreement (the
“Retirement Agreement”) made and entered into on January 6, 2010 by and between
Ross Stores, Inc. (“Ross”) and Norman A. Ferber (“Ferber”), amends and restates
the Retirement Benefit Package Agreement entered into by Ross and Ferber
effective as of February 1, 2000, as amended on May 31, 2001 (the “Prior
Agreement”). In recognition of Ferber’s past valued services as Ross’ Chief
Executive Officer, Ross desires to give Ferber the following “Retirement Benefit
Package.” The retirement benefits provided under this Retirement Agreement shall
be payable without regard to the provision of any additional services by Ferber.
 
     1. Continued Benefits.
 
          1.1 Benefit Plans.
 
               (a) Until the death of both Ferber and his spouse, (1) Ferber and
his “Immediate Family” (defined as Ferber, Ferber's spouse and Ferber's children
under the age of twenty one and children twenty one or older if living at home
or at college) shall be entitled to continue to participate (at no cost to them)
in the following Ross employee benefit plans, in effect on the date hereof, in
which Ferber now participates: executive medical, dental, vision and mental
health insurance; group life insurance; accidental death and dismemberment
insurance; business travel insurance; group excess personal liability; and
matching of Ferber's 401(k); and (2) subject to the last sentence of this
Section 1.1(a), Ross shall not make any changes in such plans or arrangements
that would adversely affect Ferber's rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all senior executives of Ross,
including Ross' Chief Executive Officer, and does not result in a
proportionately greater reduction in the rights of, or benefits to, Ferber as
compared with any other senior executive of Ross. Ferber shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement made available by Ross in the future to its executives and key
management employees, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements.
Notwithstanding the foregoing, the medical, dental and vision benefits provided
under this Section 1.1(a) shall be provided at a minimum level of coverage equal
to the greater of (i) the level of coverage provided to Ferber in 2009 (which
coverage shall include, without limitation, the benefits set forth on Part II of
the attached Exhibit A) or (ii) the level of coverage provided to Ross’ Chief
Executive Officer during the year such coverage is provided.
 
               (b) In order to implement the applicable provisions of Section
1.1(a), Ferber and Ross agree that (1) in lieu of Ross itself providing group
life insurance and accidental death and dismemberment insurance coverage for
Ferber, Ross will continue to pay directly to Ferber an amount representing the
proportionate cost of providing equivalent life insurance and accidental death
and dismemberment insurance to Ferber under Ross' existing executive life
insurance program, along with an amount equal to the additional tax on such
benefits to Ferber, as reflected on Part I of the attached Exhibit A, and (2) in
lieu of Ferber participating directly in Ross' existing 401(k) matching program,
Ross will continue to pay directly to Ferber an amount representing the 401(k)
matching payment otherwise payable to Ross’ senior executives (including,
without limitation, Ross’ Chief Executive Officer) under the terms of Ross' then
current 401(k) matching program, as reflected on the attached Exhibit A. During
the term of the Amended and Restated Independent Contractor Consultancy
Agreement between Ross and Ferber dated the date hereof (the “Consultancy
Agreement”), such payments shall be paid to Ferber on a pro rata basis each
month on the same date the monthly installment of the annual consulting fee
provided for in the Consultancy Agreement is paid and, following the termination
of the Consultancy Agreement for any reason other than Ferber’s death, shall be
paid in a single lump sum on the date the payment provided for in Section 1.4 is
paid.
 

--------------------------------------------------------------------------------



               (c) Ross shall provide all benefits described in this Section 1.1
at no cost to Ferber and his Immediate Family and shall reimburse Ferber and his
Immediate Family for any and all taxes associated with Ferber's continued
receipt of such benefits, including taxes based on any cash payment paid to them
as reimbursement for such taxes.
 
               (d) If for any reason, Ferber becomes ineligible to participate
in any of Ross’ employee benefit plans provided for in Section 1.1(a) (and not
addressed in Section 1.1(b)), Ross shall reimburse Ferber for the cost of
continuing these benefits, including all taxes associated with such and taxes
based on any cash payment paid to Ferber as reimbursement for such taxes.
 
          1.2 Discount Cards. Until Ferber’s death, Ferber and all members of
his Immediate Family shall be entitled to Ross discount cards.
 
          1.3 Estate Planning. Until Ferber’s death, Ferber shall be reimbursed
by Ross, or any successor to Ross, on an annual basis, for any estate planning
fees or expenses actually incurred by Ferber, up to a maximum annual
reimbursement equal to that provided to the Chief Executive Officer of Ross, or
any successor to Ross, but in no event less than $20,000. Ross shall also
reimburse Ferber for all federal and state income taxes that may be payable by
him as a result of the foregoing reimbursement.
 
          1.4 Annual Payments. Upon the termination of the Consultancy Agreement
for any reason other than Ferber’s death, Ross shall pay Ferber annually the
amount of $75,000 for a period of ten (10) years with the first such payment to
be made in the year in which the Consultancy Agreement so terminates and each
annual payment made on February 10th (or, if February 10th is not a business
day, the immediately following business day) of each year during this ten-year
period.
 
     2. Secretary. Ross agrees to provide Ferber with a full-time secretary for
so long as Ferber serves as a member of Ross’ Board of Directors, including the
services of his present secretary for so long as she is able and willing to
serve.
 
     3. Change of Control. For purposes of this Retirement Agreement, in the
event of a Change of Control, “Ross” shall include any other entity that is a
successor to Ross and the provisions of this Retirement Agreement shall continue
to be binding on and shall be performed by such successor, if any, for the
benefit of Ferber and his heirs and successors. Further, in the event of any
such Change of Control, the “senior executives” referred to in Section 1 of this
Retirement Agreement shall mean the senior executives who are members of the
successor entity’s executive committee, or equivalent; or if there is no such
committee, who hold the most senior rank in the successor entity (in each case,
including the successor entity’s Chief Executive Officer). For purposes of this
Retirement Agreement, a “Change of Control” shall be deemed to have occurred if:
 

--------------------------------------------------------------------------------



               (a) Any person or group (within the meaning of Rule 13d-3 of the
rules and regulations promulgated under the Securities Exchange Act of 1934, as
amended), shall acquire, in or a series of transactions, whether through sale of
stock or merger, ownership of stock of Ross that possesses more than 50% of the
total fair market value or total voting power of the stock of Ross or any
successor to Ross; or
 
               (b) A merger in which Ross is a party, after which merger the
stockholders of Ross do not retain, directly or indirectly, at least a majority
of the beneficial interest in the voting stock of the surviving company; or
 
               (c) The sale, exchange, or transfer of all or substantially all
of Ross’ assets (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of Ross before and after such sale,
exchange, or transfer, directly or indirectly, are the beneficial owners of at
least a majority of the voting stock of the corporation(s) to which the assets
were transferred).
 
     4. General Provisions.
 
          4.1 Amendment; Modification. This Retirement Agreement may be amended
or modified only with the written consent of Ferber and the Board of Directors
of Ross, or its designated representative. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever
 
          4.2 Successors and Assigns. This Retirement Agreement and all rights
of Ferber hereunder shall inure to the benefit of and be enforceable by Ferber’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. In addition, the promises and
obligations contained herein will be binding on the successors and assigns of
Ross.
 
          4.3 Entire Agreement. This Retirement Agreement constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or contemporaneous oral or written agreements concerning such subject
matter, including the Prior Agreement.
 
          4.4 Notice. For the purposes of this Retirement Agreement, notices,
demands and all other communications provided for in the Retirement Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States registered mail, return
receipt requested, postage prepaid, addressed as follows:
 

           If to Ferber: Norman A. Ferber 459 Hamilton Avenue Palo Alto, CA
94301


--------------------------------------------------------------------------------




           If to Ross: Ross Stores, Inc. 4440 Rosewood Drive Pleasanton, CA
94588 Attention: General Counsel


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
          4.5 Arbitration. In the event of any dispute or claim relating to or
arising out of this Retirement Agreement, all such disputes shall be fully,
finally and exclusively resolved by binding arbitration conducted by the
American Arbitration Association in Alameda County, California.
 
          4.6 Attorney’s Fees. Ross agrees to pay for Ferber’s reasonable
attorney’s fees incurred in the negotiation of terms of the Retirement
Agreement.
 
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.
 

ROSS STORES, INC.           NORMAN A. FERBER       By:  /s/ Michael Balmuth /s/
Norman A. Ferber    Michael Balmuth Chairman of the Board, Ross Stores, Inc.   
Vice Chairman and CEO  


Date:     1/6/10           Date:     1/6/10


--------------------------------------------------------------------------------


 
EXHIBIT A TO AMENDED AND RESTATED
RETIREMENT BENEFIT PACKAGE AGREEMENT
 

Annual Total Gross-Up         Cost       (44.85%)       Ross Cost Part 1      
Executive Medical - Family Coverage $ 41,244.60 $ - $ 41,244.60 Executive Dental
- Family Coverage $ 5,108.40 $ - $ 5,108.40 Executive Vision - Family Coverage $
2,499.00 $ - $ 2,499.00 2009 401k Match on max comp (4% of $245k) $ 9,800.00 $ -
$ 9,800.00 Group Life Insurance ($1m) $ 3,612.00 $ 2,937.41 $ 6,549.41 Group Acc
Death & Dis Insurance ($1m) $ 276.00 $ 224.45 $ 500.45 Life Insurance - $2M
Premium $ 8,150.00 $ 6,627.88 $ 14,777.88 Estate/Tax Planning Reimbursement (up
to $20k) $  20,000.00 $  16,264.73 $  36,264.73        Total $ 90,690 $
26,054.48 $ 116,744


Part 2       Executive Medical   Plan covers 100% of all necessary medical
expenses in the Aetna Network of providers or   Plan covers 100% of all
necessary medical expenses after $300 annual deductible per family member if the
provider is not in the Aetna network of Physicians   No co-payments or
prescription costs and no limit on how much treatment is covered   Plan covers
EAP program with annual cost = $13.08     Executive Dental   Plan covers 100% of
all necessary dental expenses whether or not the dentist is in network (Metlife)
  Annual maximum per family member is $7,500   Lifetime maximum per family
member for orthodontia is $10,000     Executive Vision   Plan covers 100% of all
medically necessary expenses whether or not the optometrist is in network (VSP)
  Maximum of $500 per frame   Non-prescription sunglasses are not covered


--------------------------------------------------------------------------------